DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
In the response to restriction requirements filed 10/19/22, Applicant stated that species 3A and claims 1-12 and 15-19 are chosen without traverse. However, the restriction requirements mailed 08/19/22 did not contain species 3A. Communicating with the examiner on 11/01/22 on the issue of the election choice, the applicant choose Species 3 (shown in Figs. 10, 11, and 13) with a disposition of a barrier layer shown in Fig. 3A for prosecution on merits. The chosen embodiment does not include Claims 15-16 citing laterally adjacent electrodes in trenches, since it includes electrodes disposed vertically with respect to one another.

Status of Claims
Claims 13-16 are withdrawn from further consideration as being drawn to nonelected inventions. Claims 1-12 and 17-19 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a region of electrically insulating material that overlaps with the channel region”, as Claim 3 recites, must be shown or the feature canceled from the claim: Currently, Fig. 11 shows a region of an electrically insulating material 195 that substitutes a part of channel 102.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Stating in the beginning of the application (paragraphs 0002, 0008) that the application is directed to an insulated gate bipolar transistor, IGBT, and stating in one paragraph (0041 of the published application US 2021/0210604)  that a MOSFET can be built based on the same principles that are described for the IGBT of the current application, the current application in multiple paragraphs, describing IGBT, refers in alternating paragraphs (including 0009, 0011, 0049-0055, 0067, 0072, 0107-0108 and others to such element as a source region, which is well known in the art as belonging to a MOSFET, while a similar structural element of an IGBT is called an emitter.
Identifying an emitter of the IGBT as a source, the current application also identifies a collector region 108 (Fig. 2) as an emitter in paragraphs 0095-0097.
Referencing Fig. 11 and region 195, paragraphs 0079, 0162 state that region 195 overlaps with a channel region 102, which is unclear, since region 195 is formed instead of region 102 and instead of a portion of a drift region in a part of a cell.
Appropriate corrections/clarifications are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Some claims of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No.10,978,560 as shown in a Table below citing correlated claims of the current application and US 10,978,560 in the same rows. Although the claims at issue are not identical, they are not patentably distinct from each other.
Table of Comparison
Claims of the current application
Claims of US 10,978,560
1
1
2
2
5
1
8
6
11
10+11


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 17-19: Claims 1 and 17-19 recite “source region” or “source trench”. The recitation is unclear, since chosen for examination Species 3, shown in Figs. 10-11, and 13 is directed to an IGBT (paragraph 0147 of the published application), and the IGBT does not have “a source”, it has an “emitter”. 
Appropriate corrections are required to clarify the claim language.
For this Office Action, the recitations to “source region” and “source trench” were interpreted as: “emitter region” and “emitter trench”, accordingly.
In re Claim 3: Claim 3 recites: “a region of electrically insulating material” overlaps with the channel region. The recitation is unclear for the same reason that is stated in the objection to paragraphs 0079 and 0162 of the specification and in objections to the drawings.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation was omitted from examination, since Examiner does not understand what the above recitation, clearly contradicting to the drawing means.
In re Claims 2 and 4-12: Claims 2 and 4-12 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2003/0102486) in view of Deng et al. (US 2016/0126348).
In re Claim 1, Inoue teaches a power semiconductor transistor, comprising (Fig. 5 and Annotated Fig. 5):
Annotated Fig. 5

    PNG
    media_image1.png
    270
    522
    media_image1.png
    Greyscale

a semiconductor body 11, 12, 15, 16, 17 (paragraphs 0092-0093) coupled to a first load terminal 19 (paragraph 0094) and a second load terminal 20 (paragraph 0095) of the power semiconductor transistor and comprising a drift region 11, 16 of a first conductivity type (being n-type, as in Fig. 5) configured to conduct a load current between the first and the second load terminals (as appropriate for a vertical IGBT, paragraph 0095); and
a power unit cell comprising:
a control trench 13 having a control trench electrode 14 (paragraph 0092) and 
a dummy trench 26 (paragraph 0114) having a dummy trench electrode 28 (paragraph 0117) coupled to the control trench electrode (as is clearly shown in Fig. 5);
an active mesa AM (as in Annotated Fig. 5) comprising a source region (e.g., “comprising an emitter region 15”, in accordance with the claim interpretation, paragraph 0095) of the first conductivity type (n-type) and electrically connected to the first load terminal 19 and a channel region 12 of a second conductivity type (paragraph 0092) and separating the source region (e.g., the emitter region) 15 and the drift region 11, 16, wherein, 
in the active mesa, at least a respective section of each of the source region (e.g., emitter region) 15, the channel region 12 and the drift region 11, 16 are arranged adjacent to a sidewall of the control trench 13, and wherein 
the control trench electrode is configured to receive a control signal from a control terminal of the power semiconductor transistor and to control the load current in the active mesa (as appropriate for the control electrode of the IGBT: see paragraph 0018 of Hshieh et al. US 2001/0008788 for inherency of the above feature appropriate for a device operation); and
wherein the dummy trench has a total dummy trench volume and a volume of the dummy trench electrode is less than 100% of the total dummy trench volume, since the dummy trench is filled also with a trench isolation, paragraph 0117.
Inoue does not teach that the volume of the dummy trench electrode is less than 80% of the total dummy trench volume, but his dummy trench with its electrode is created like a control trench with a control electrode.
Deng teaches (Fig. 10) a gate trench 22 (paragraph 0019) comprising a gate electrode 28 (paragraph 0027) and another electrode 21 (paragraph 0025), and a volume of each electrode is, based on Fig. 10, less than 50% of the trench volume. Deng also teaches (paragraph 0011) that his structures are applicable for an IGBT and a MOSFET.
Inoue and Deng teach analogous art directed to power transistors comprising  trench electrodes, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Inoue device in view of the Deng device, since devices are from the same field of endeavor, and Deng created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Inoue device by substituting its control trench and the gate electrode with a control trench of Deng comprised the control trench electrode (and an additional electrode), wherein the control trench electrode is less than 50% of the trench volume, if such modification allows reducing an ON-resistance of the device and improving its switching characteristics (Deng, paragraph 0006). 
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the Inoue transistor by substituting its dummy trench with the dummy trench electrode by a trench similar to the replaced control trench, e.g., the dummy trench comprising a dummy trench electrode (placed, for example, instead of electrode 21 Fig. 10 of Deng, if this is the designer choice) and further comprising an additional electrode (like electrode 28 in Fig. 10 of Deng), the dummy trench electrode occupying less than 50% of the dummy trench volume (and, obviously, less than claimed 80%) - for the manufacturing simplicity (allowing creating simultaneously control trench elements and dummy trench elements, and if such structure is beneficial for preventing a breakdown voltage in the device from decreasing (Inoue, paragraph 0114): One of ordinary skill in the art before filing the application would understand that not only an increasing current path influences a breakdown voltage, as Inoue states in  paragraph 0114, but potentials and shapes of electrodes inside the dummy trench, including electrodes volume, also influence distributions of an electric field inside the device reflecting on a breakdown voltage value. It would have been obvious for one of ordinary skill in the art before filing the application to experiment with different shapes of dummy and second electrodes in the dummy trench and choosing these electrodes with such the volume of the dummy trench is less than 80% of the volume of the dummy trench (or less than 50% - as in Fig.10 of Deng), if such shapes of electrodes are beneficial for preventing the breakdown voltage from decreasing.
Claim 2, Inoue/Deng teaches the power semiconductor transistor of Claim 1 as cited above. 
Inoue further teaches that the power unit cell comprises (Annotated Fig. 5) an inactive mesa IM arranged adjacent to the dummy trench 26, wherein a transition between the first load terminal 19 and the inactive mesa IM provides an electrical insulation 18 (paragraph 0093), at least for charge carriers of the first conductivity type. 
In re Claim 3, Inoue/Deng teaches the power semiconductor transistor of Claim 2, wherein the inactive mesa IM (Annotated Fig. 5) comprises, in an upper portion, a region of electrically insulating material that overlaps with the channel region (e.g., in accordance with the claim interpretation).
In re Claim 5, Inoue/Deng teaches the power semiconductor transistor of Claim 1 as cited above, wherein, as shown for Claim 1, the control trench has a total control trench volume and a volume of the control trench electrode is less than 80% of the total control trench volume.
In re Claim 6, Inoue/Deng teaches the power semiconductor transistor of Claim 5 as cited above, wherein, as shown for Claim 1, the volume of the control trench electrode is less than 50% of the total control trench volume.
In re Claim 7, Inoue/Deng teaches the power semiconductor transistor of Claim 6 as cited above, wherein, as shown for Claim 1, the volume of the dummy trench electrode is less than 50% of the total dummy trench volume.
In re Claim 8, Inoue/Deng teaches the power semiconductor transistor of Claim 5 as cited above, with the control trench created per Deng and comprising two electrodes.
Inoue/Deng further teaches (e.g., Deng teaches in Fig. 10 and paragraph 0025) a second trench electrode 21 in the control trench below the control trench electrode 28, wherein the second trench electrode is separated from the control trench electrode by an insulator block 27 (paragraph 0026).
In re Claim 9, Inoue/Deng teaches the power semiconductor transistor of Claim 8 as cited above, with the control trench created per Deng.
Inoue/Deng further teaches (Deng, Fig. 10, paragraphs 0025, 0027) that the control trench electrode 28 has a first share of the total control trench volume, wherein the second trench electrode 21 has a second share of the total control trench volume. 
Inoue/Deng does not state that the second share is greater than the first share. 
However, it is known in the art that the above ratio is a result effective variable, because reduction in the ON resistance and switching parameters of the transistor depend on it (Deng, paragraph 0006). 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been obvious for one of ordinary skill in the art before filing the application to experiment with the above ratio and creating the second share greater than the first share, if such modification allows creating the semiconductor device with desirable parameters related to ON resistance, a switching speed and a breakdown voltage. 
In re Claim 10, Inoue/Deng teaches the power semiconductor transistor of Claim 1 as cited above, with the dummy trench created similar to Deng’ control trench and having a dummy trench electrode instead of electrode 21 of Deng.
Inoue teaches (Fig. 5) that an upper part of the dummy trench 26 bordering a channel 12, while a lower part of the trench (in which the dummy trench electrode of Inoue/Deng is disposed, per Claim 1) is separated from the channel. 
Deng teaches (Fig. 10, paragraphs 0025, 0027, 0029) that an electrode 21 is separated from a channel region 33 in a vertical direction that is perpendicular to a horizontal surface of a semiconductor substrate (incorporating control trenches and layers 141, 12).
It would have been obvious for one of ordinary skill in the art before filing the application that in the Inoue/Deng device of Claim 1, the dummy trench electrode is separated from the channel region in a vertical direction that is perpendicular to a horizontal surface of a semiconductor substrate.
As far as the claims are understood, Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue/Deng in view of Koyama et al. (US 2009/0189181). 
In re Claim 4, Inoue/Deng teaches the power semiconductor transistor of Claim 2 as cited above, including the inactive mesa and the channel.
Although Deng teaches a contact plug 43 (Fig. 10, paragraph 0032, the plug passing through the source to a channel regions), Inoue/Deng does not teach a contact plug that is in electrical contact with the inactive mesa and a portion of the channel region that extends into the inactive mesa. 
Koyama teaches (Fig. 1, paragraphs 0068-0070) electrical contacts 12-14 to inactive mesas (between dummy electrodes 7b, 7c).
Inoue/Deng and Koyama teach analogous arts directed to power transistors comprising dummy electrodes in the dummy trenches, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Inoue/Deng device in view of the Koyama device, since they are from the same field of endeavor, and Koyama created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Inoue/Deng device by providing a contact to an inactive mesa, wherein it is desirable to apply a particular potential to the region. 
Since Koyama shows the contact only schematically, it would have been obvious for one of ordinary skill in the art before filing the application to create the contact as a plug (per Deng), passing through a portion of the channel region to reduce the contact resistance of the connection and to minimize the losses connected with the contact resistance.
In re Claim 11, Inoue/Deng teaches the power semiconductor transistor of Claim 10 as cited above, with the dummy trench created per the control trench of Fig. 10 of Deng and the dummy trench electrode disposed like electrode 21 in Fig. 10 (as shown for Claim 1) and further comprising a second electrode (like electrode 28 in Fig. 10 of Deng, as shown for Claim 1), wherein the dummy trench electrode is connected to the control electrode. 
Inoue/Deng does not teach that the second electrode in the dummy trench is electrically floating or connected to a different node than the dummy trench electrode. 
Koyama teaches (paragraph 0004) that a dummy electrode may be connected either to a gate or to an emitter; Koyama further teaches (paragraph 0070) that dummy electrodes 7b and 7c can be connected a floating potential.
Since the dummy trench electrode is already connected to the gate (as shown for Claim 1), it would have been obvious to connect the second electrode in the dummy trench either to an emitter or to a floating potential, per Koyama, when it is desirable to maintain this electrode at a known potential rather than allowing it to be uncontrolled and influencing repeatability of the device parameters.
In re Claim 12, Inoue/Deng/Koyama teaches the power semiconductor transistor of Claim 11 as cited above, with the dummy trench created as described for Claim 1, with the dummy trench electrode disposed in place of electrode 21 of the dummy trench created similar to the trench of Deng’ Fig. 10 and with the second electrode created in place of electrode 28, and, obviously, the dummy trench electrode has a first share of the total dummy trench volume and the second electrode has a second share of the total dummy trench volume.
Inoue/Deng/Koyama does, not teach that the second share is greater than the first share. 
However, Inoue teaches (paragraph 0114) that a dummy trench is important for preventing a breakdown voltage from decreasing. One of ordinary skill in the art before filing the application would understand that not only an increasing current path influencing the breakdown voltages (Inoue, paragraph 0114), but potentials of electrodes inside the dummy trench and shapes of electrodes inside the trench also influence a distribution of an electric field in the device, which influence, accordingly, also on the breakdown voltage. It would have been obvious for one of ordinary skill in the art before filing the application to experiment with different shapes of dummy and second electrodes in the dummy trench and choosing these electrodes with such shapes that the second share is greater than the first share, if such created electrodes are beneficial for preventing the breakdown voltage from decreasing.

Allowable Subject Matter
Claim 17, as interpreted, contains allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 17: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 17 as interpreted, as: “the emitter trench electrode is connected to a different node as the second electrode” – looks like it is better state: “the emitter trench electrode is connected to a different node than the second electrode”: The prior arts of record cited earlier do not teach an emitter trench. However, there are prior arts of record, including Naito et al. (US 2017/0317175) and Hikasa (US 2014/0054644) teaching a power transistor which cell comprising three types of trenches – a gate trench, a dummy trench, and a source trench. There are fewer prior arts teaching an emitter trench (or a source trench) comprising more than one electrode, but Hirler (US 2013/0240987) teaches a source trench (pointing out how MOSFET and IGBT are related), the source trench comprising two electrodes. However, these two electrodes in the Hirler reference are connected to the same node.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/04/22